Exhibit 10.1

 

EXECUTION COPY

 

 

 

TWENTY- SIXTH SUPPLEMENTAL LEASE AGREEMENT

 

by and between

 

MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY

 

 

and

 

FEDERAL EXPRESS CORPORATION

 

Dated as of September 1, 2005

 

 

AMENDING THE CONSOLIDATED AND RESTATED LEASE AGREEMENT DATED AS OF AUGUST 1,
1979 BETWEEN THE MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY AND FEDERAL EXPRESS
CORPORATION.

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

 

Page

 

 

 

 

 

1

 

Definitions

 

4

 

 

 

 

 

2

 

Granting Leasehold

 

4

 

 

 

 

 

3

 

Term; Delivery and Acceptance of Possession

 

4

 

 

 

 

 

4

 

Rental

 

5

 

 

 

 

 

5

 

Hazardous Substances/Waste

 

5

 

 

 

 

 

6

 

Lease Agreement Still in Effect; Provisions There of Applicable to this
Twenty-Sixth Supplemental Lease Agreement

 

7

 

 

 

 

 

7

 

Descriptive Headings

 

7

 

 

 

 

 

8

 

Effectiveness of this Twenty-Sixth Lease Agreement

 

7

 

 

 

 

 

9

 

Execution of Counterparts

 

7

 

 

 

 

 

10

 

Summaries

 

7

 

 

 

 

 

 

 

Notary

 

9

 

 

 

 

 

 

 

Leased Parcel Summary

 

10

 

 

 

 

 

 

 

Rental Summary

 

12

 

--------------------------------------------------------------------------------


 

TWENTY-SIXTH SUPPLEMENTAL LEASE AGREEMENT

 

THIS TWENTY-SIXTH SUPPLEMENTAL LEASE AGREEMENT, made and entered into as of the
1st of September 2005, by and between MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY
(herein sometimes referred to as “Authority”), a public and governmental body
politic and corporate of the State of Tennessee, and FEDERAL EXPRESS CORPORATION
(herein sometimes referred to as “Tenant”), a corporation duly organized and
existing under the laws of the State of Delaware and qualified to do business in
the State of Tennessee.

 

W I T N E S S E T H:

 

WHEREAS, Authority and Tenant on October 3, 1979 entered into a Consolidated and
Restated Lease Agreement dated as of August 1, 1979; and

 

WHEREAS, Authority and Tenant between April 1, 1981 and April 1, 2005, have
entered into Twenty Five Supplemental Lease Agreements amending the 1979
Consolidated and Restated Lease Agreement; and

 

WHEREAS, the said Consolidated and Restated Lease Agreement dated as of
August 1, 1979, together with the First through the Twenty-Fifth Supplemental
Lease Agreements, is herein referred to as the “Lease Agreement”; and

 

WHEREAS, Authority and Tenant have agreed to further supplement the Lease
Agreement so as to add certain property currently leased to Tenant on a
month-to-month basis referred to as AMR Combs-North Complex and certain land
associated therewith containing approximately 850,996 square feet;and

 

WHEREAS, Authority and Tenant have also agreed to add additional land containing
approximately 22,651 square feet; and

 

3

--------------------------------------------------------------------------------


 

WHEREAS, Authority and Tenant have also agreed to add additional unimproved land
containing approximately 465,874 square feet.

 

NOW THEREFORE, for and in consideration of the mutual promises, covenants and
agreements hereinafter contained to be kept and performed by the parties hereto
and upon the provisions and conditions hereinafter set forth, Authority and
Tenant do hereby covenant and agree, and each for itself does hereby covenant
and agree, as follows:

 

SECTION 1.           Definitions.   Except as otherwise provided herein, and
unless the context shall clearly require otherwise, all words and terms used in
this Twenty–Sixth Supplemental Lease Agreement which are defined in the Lease
Agreement, shall, for all purposes of this Twenty-Sixth Supplemental Lease
Agreement, have the respective meanings given to them in the Lease Agreement.

 

SECTION 2.           Granting of Leasehold.   In addition to the lease and
demise to Tenant of the land in the Lease Agreement, the Authority hereby leases
and demises to Tenant, and Tenant hereby takes and hires from Authority, subject
to the provisions and conditions set forth in the Lease Agreement and this
Twenty-Sixth Supplemental Lease Agreement, the additional lands described in
Exhibit “A” attached hereto and containing approximately 873,647 square feet or
20.0562 acres, and described in Exhibit “B” attached hereto containing
approximately 465,874 square feet or 10.695 acres.

 

SECTION 3.           Term; Delivery and Acceptance of Possession.   The term of
this Twenty-Sixth Supplemental Lease Agreement shall commence as outlined in
Section 4 for the land described in Exhibits “A” and  “B” and shall expire at
such time as the Consolidated and Restated Lease Agreement dated August 1, 1979
shall expire, to-wit:  August 31, 2012 or upon such earlier termination,
extension or otherwise as provided therein.

 

4

--------------------------------------------------------------------------------


 

SECTION 4.           Rental.   In addition and supplemental to the rentals
required to be paid to the Authority pursuant to Section 5 of the Lease
Agreement (including all prior Supplemental Lease Agreements), during the term
of this Twenty-Sixth Supplemental Lease Agreement, Tenant shall pay to the
Authority in advance on the first business day of each month equal rental
installments as follows:

 

Beginning September 1, 2005

 

Monthly Rental

 

Annual Rental

 

 

 

 

 

 

 

873,647 sq. ft.

 

$

24,172.50

 

$

290,070.00

 

 

The rental rate shall be adjusted upward by fifteen (15%) for this leased area
on February 1, 2008.

 

Beginning January 1, 2007

 

Monthly Rental

 

Annual Rental

 

 

 

 

 

 

 

465,874 sq. ft.

 

$

6,696.94

 

$

80,363.30

 

 

The rental rate shall be adjusted upward by twenty-five (25%) every five
(5) years in accordance with the Base Lease Agreement.

 

SECTION 5.           Hazardous Substances/Waste.   Tenant agrees to take the
above parcels included in this Supplement in an “as is” condition as it relates
to Hazardous Substances/Waste material that may be located at the site.

 

Tenant, at its own expense, may arrange for a Phase I Environmental Survey on
the land described herein by a reputable environmental consultant to determine
the existence of “Hazardous Substances”, as such term is defined in this
Agreement.  In the event that “Hazardous Substances” are discovered during
excavation for construction on the property described in Exhibits “A” & “B”, and
those “Hazardous Substances” require special handling, removal or disposal
(“Remediation”), then Tenant shall immediately notify Authority.  The Tenant and
Authority will confer and jointly determine the method of handling, removing or
disposing of the “Hazardous Substances” within 14

 

5

--------------------------------------------------------------------------------


 

days after Tenant provides the Authority, in writing, its plan for Remediation. 
The form of Remediation agreed to by the parties must comply with “Environmental
Laws”, as such term is defined below.  In the event that Tenant and Authority
are unable to agree on a method for handling, removing or disposing of the
“Hazardous Substances” due to differing interpretations of the requirements for
Remediation as set forth in the applicable “Environmental Laws”, then the form
of Remediation will be determined by the appropriate federal, state or local
agency with relevant regulatory and enforcement jurisdiction over the subject
site.  Authority will grant to Tenant a rent credit equal to the reasonable
documented costs paid by Tenant for the Remediation of such “Hazardous
Substances” associated with the property described in Exhibits “A” & “B”.

 

The term “Hazardous Substances”, as used in this Twenty-Sixth Supplemental Lease
Agreement, shall mean any hazardous or toxic substances, materials or wastes,
including, but not limited to, those substances, materials, and wastes
(i) listed in the United States Department of Transportation Hazardous Materials
Table (49 CFR § 172.101) or by the Environmental Protection Agency as hazardous
substances (40 CFR Part 302 and amendments thereto), (ii) designated as a
“Hazardous Substance” pursuant to Section 311 of the Clean Water Act, 33 U.S.C.
§ 1251 et seq. (33 U.S.C. § 1321) or listed pursuant to Section 307 of the Clean
Water Act (33 U.S.C. § 1317), (iii) defined as a “Hazardous Waste” pursuant to
Section 1004 of the Resource Conservation and Recovery Act, 42 U.S.C. § 6901, et
seq. (42 U.S.C. § 6903), or (iv) defined as “Hazardous Substance” pursuant to
Section 101 of the Comprehensive Environmental Response, Compensation and
Liability Act, (42 U.S.C. § 9601, et seq. 42 U.S.C. § 9601), or any other
substances, (including, without limitation, asbestos and raw materials which
include hazardous constituents), the general, discharge or removal of which or
the use of which is restricted, prohibited or penalized by any

 

6

--------------------------------------------------------------------------------


 

“Environmental Law”, which term shall mean any Federal, State or local law,
regulation, or ordinance relating to pollution or protection of the environment.

 

SECTION 6.           Lease Agreement Still in Effect; Provisions Therefore
Applicable to this Supplemental Lease Agreement.   All of the terms, provisions,
conditions, covenants and agreements of the Lease Agreement, as supplemented,
shall continue in full force and effect as supplemented hereby, and shall be
applicable to each of the provisions of this Twenty-Sixth Supplemental Lease
Agreement during the term hereof with the same force and effect as though the
provisions hereof were set forth in the Lease Agreement.

 

SECTION 7.           Descriptive Headings.   The descriptive headings of the
sections of this Twenty-Sixth Supplemental Lease Agreement are inserted for
convenience of reference only and do not constitute a part of this Twenty-Sixth
Supplemental Lease Agreement and shall not affect  meaning, construction,
interpretation or effect of this Twenty-Sixth Supplemental Lease Agreement.

 

SECTION 8.           Effectiveness of this Supplemental Lease Agreement.   This
Twenty-Sixth Supplemental Lease Agreement shall become effective as described in
Section 4.

 

SECTION 9.           Execution of Counterparts.   This Twenty-Sixth Supplemental
Lease Agreement may be simultaneously executed in several counterparts, each of
which shall be an original and all of which shall constitute but one and the
same instrument.

 

SECTION 10.         Summaries.   For the convenience of both parties a Leased
Parcel Summary and a Rental Summary are attached to this Lease Agreement.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, THE MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY AND FEDERAL
EXPRESS CORPORATION have caused this Twenty-Sixth Supplemental Lease Agreement
to be duly executed in their respective behalfs, as of the day and year first
above written.

 

WITNESS:

 

MEMPHIS-SHELBY COUNTY AIRPORT
AUTHORITY

 

 

 

 

/s/ RICHARD V. WHITE

 

 

BY:

/s/ LARRY COX

 

 

 

 

 

TITLE: Director of Properties

TITLE:

President

 

 

 

 

 

Approved as to Form and Legality:

 

 

 

 

 

 

 

 

 

 

 

/s/ R. GRATTAN BROWN, JR.

 

 

 

 

R. Grattan Brown, Jr., Attorney

 

 

 

 

 

 

 

WITNESS:

 

FEDERAL EXPRESS CORPORATION
A Delaware Corporation

 

 

 

 

/s/ MARILYN JONES.

 

 

BY:

/s/ GRAHAM R. SMITH

 

 

 

 

 

TITLE: Project Coordinator

 

TITLE:

Vice President, Properties and Facilities

 

8

--------------------------------------------------------------------------------


 

(STATE OF TENNESSEE)

(COUNTY OF SHELBY)

 

On this 30th day of January, 2006 before me appeared Larry Cox, to me personally
known, who, being by me duly sworn (or affirmed), did say that he is the
President of the Memphis-Shelby County Airport Authority, the within named
Lessor, and that he as such President, being authorized so to do, executed the
foregoing instrument for the purposes therein contained, by signing the name of
the Authority by himself as such President.

 

MY COMMISSION EXPIRES

 

 

 

September 19, 2007

/s/ SHAWNITA L. NEELY

 

 

Notary Public

 

 

 

 

(seal)

 

 

 

(STATE OF TENNESSEE)

(COUNTY OF SHELBY)

 

On this 24th day of January, 2006 before me appeared Graham R. Smith, to me
personally known, who, being by me duly sworn (or affirmed), did say that he is
a Vice President of Federal Express Corporation, the within named Lessee, and
that he as such Vice President, being authorized so to do, executed the
foregoing instrument for the purposes therein contained, by signing the name of
the Corporation by himself as such Vice President.

 

MY COMMISSION EXPIRES

 

 

 

September 19, 2007

/s/ MARILYN JONES

 

 

Notary Public

 

 

 

 

(seal)

 

 

9

--------------------------------------------------------------------------------


 

[Attachments]

 

 

10

--------------------------------------------------------------------------------